313 F.2d 634
Billy Jack PHILLIPSv.J. C. TAYLOR, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 7249.
United States Court of Appeals Tenth Circuit.
January 15, 1963.

Appeal from the United States District Court for the District of Kansas.
No appearance for appellant.
Newell A. George, U. S. Atty., and Benjamin E. Franklin, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before MURRAH Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed January 15, 1963, on ground appeal is now moot.